Title: To George Washington from Peter Summers, 9 February 1782
From: Summers, Peter
To: Washington, George


                  
                     Sir
                     Philadelphia Feby 9th 1782
                  
                  having had the honor to serve as a milatary Officer in the Pensilvania line.  nothing but the Situation and Circumstance of my family, losing all I had, when the Enemy took possesion of this City, should Induce Me to Relinquish a life, as honorable, and agreeable.  having Obtain’d Certificates from Colonel William Butler and paymaster General.  the acceptation of my Resignation will Oblige your Exellency’s, most Obediant, & Very humble Servant
                  
                     Peter Summers Lt
                     4th Pensa: Regimt
                  
               